            Case 1:20-cr-00440-JGK Document 95
                                            94 Filed 08/16/21 Page 1 of 2


                                        Application granted. SO ORDERED.

                                        New York, NY              /s/ John G. Koeltl
                                        August 16, 2021           John G. Koeltl, U.S.D.J.




By ECF                                                         August 16, 2021

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, N.Y. 10007-1312

                     Re:    U.S. v. Arik Lev
                            1:20-cr-440-JGK

Dear Judge Koeltl:

      I represent the defendant Arik Lev in the above-referenced matter. I write to
request a temporary modification of one of his bail conditions.

       Since his arrest on December 17, 2019, Mr. Lev has been released on bail –
specifically, a $100,000 personal recognizance bond, with the conditions (as relevant
here) that he surrender any travel documents and not apply for others, and that his travel
be limited to New York and New Jersey. (ECF No. 5.) Mr. Lev’s only travel document
(his passport) was taken from him by the government at the time of his arrest, and he has
not applied for any others since then.

        Mr. Lev is married and the father of five children -- Moshe (age 5), Hele (age 11),
Emily (age 18) and Tiffany and Sharon (22-year-old twins) -- who reside with him and his
wife Nadia in Brooklyn. He is a permanent resident alien, and has lived in this country
for 25 years. His wife is a U.S. citizen, as are each of his five children. His children have
lived in the United States all of their lives.

       Mr. Lev has not taken a vacation with his family for the last two years, due in large
part to the pendency of this case and the COVID-19 pandemic. He respectfully requests
permission to travel to California with his wife Nadia, and his two youngest children,
Moshe and Hele, before Mr. Lev surrenders on October 4 to serve his term of
imprisonment. Since Mr. Lev does not expect either Moshe and Hele to visit him in
prison, this will be the last time he will be able to spend meaningful time with them, when
they are not in school, for well over a year. Mr. Lev proposes to stay in Los Angeles from
August 23 to 27, San Diego from August 27 to August 30, and San Francisco from August
31 to September 2, returning to New York on September 3. Mr. Lev would (as he has done


NY: 1303466-1
         Case 1:20-cr-00440-JGK Document 95
                                         94 Filed 08/16/21 Page 2 of 2




The Honorable John G. Koeltl
August 16, 2021
Page 2


in the past, for court-approved travel) provide all of his flight information, as well as all
of the locations where he would be staying, to the government and Pre-Trial Services prior
to his departure to California. He would remain available at all times to be contacted by
Pre-Trial Services.

       Based on all of the foregoing, I respectfully request that Mr. Lev's bail conditions
be temporarily modified to permit him to travel, pursuant to all of the conditions set forth
above.

       I have conferred with Jacob Fiddelman, Esq. (on behalf of the U.S. Attorney’s
Office) and Dayshawn Bostic (on behalf of Pre-Trial Services) regarding this request. Mr.
Fiddelman informed me that the government has no objection to the request. Mr. Bostic
informed me that Pre-Trial Services has no objection to this request.

       I thank the Court for its consideration of this request.



                                                                  Respectfully submitted,

                                                                  /s/ Alan Vinegrad

                                                                  Alan Vinegrad



cc (by email): All counsel of record
